Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Response to Arguments
Applicant’s arguments in light of the amendment to the claims, filed on 2/25/2021, with respect to the prior art rejection have been fully considered and are persuasive.  The 35 U.S.C. §103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims 1, 9 and 18, particular the application of two distinct models for predicting relevance of articles, namely a global model and a separate prediction model, that are each constructed and interact with each other in the detailed manner as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125